NDETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 23 November 2020 in which claims 18 and 19 were canceled, and claims 1, 5, 9, 10, 12, 13, 15 and 20 were amended to change the scope and breadth of the claims.
	Claims 1-17 and 20 are pending in the current application. Claims 10-12 remain withdrawn as being drawn to a non-elected invention. Claims 1-9, 13-17 and 20 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New & Modified Rejections
Upon further consideration, in view of the amendment to claims 1, 5 and 9, review of the Applicant’s data presented in the Specification and discussion with Applicant’s representative, the rejection of claims 1-9 and 13-20 over Hattori et al. is withdrawn in favor of the new/modified rejections below.
Therefore, rejections from the previous Office Action, dated 25 August 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims have been analyzed in accordance with the methodology for determining adequacy of written description, per MPEP 2163, section II: Section II 1) For each claim, determine what the claim as a whole covers; section II 2) Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step; section II 3) Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed. 

The analysis includes the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art, and (6) predictability of the art 

For each claim, determine what the claim as a whole covers

Claim 9 further comprises “a surface positivity with a carrier molecule on the outer portion of at least a portion of the particulates”. 
Both claims 1 and 9 further require the composition has bacteriostatic action against at least one susceptible pathogen, wherein the composition is a direct-acting composition, inhibiting the growth of at least one Gram-negative bacteria. 

Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step:
(1) Actual reduction to practice:  The specification states the following preparations were made: a chitosan preparation mixture at pH 5 (see Tables 1 and 3), a chitosan preparation mixture at pH 7 (see Tables 1 and 3), a chitosan preparation mixture at pH 9 (see Tables 1 and 3), and a chitosan preparation mixture at pH with glycol (Table 1).  These mixtures were prepared with each one of the active agents listed in Tables 1 and 3. The mixtures were tested for bacteriostatic action against gram positive and gram-negative bacteria. Only three mixtures had activity against gram-negative bacteria. These mixtures contained either 12-aminododecanoic acid, 12-amino-1-dodecanoic acid methyl ester HCl, or sucrose monolaurate. Furthermore, these mixtures only had activity at pH 9 or pH 7 (with glycol). 
(2) Disclosure of drawings or structural chemical formulas: there are no drawings of chitosan, or carrier molecules having positive charges. 
(3) Sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure. 

With respect to the chitosan preparation mixtures at pH 7 and pH 9, it is not clear what features are present that would impart a positive charge to the chitosan. The specification states “Without being bound by theory, the hydroxyl dominant environment is believed to promote formation of positively charged carrier or chitosan, which when included in a formed composition containing or comprising particles, will provide positively charged particles. The hydroxyl dominant environment that promotes formation of positively charge particles will occur at an alkaline pH, such as pH 9” (see p.30-31, paragraph [0091]). Paragraph [0089] describes a preparatory mixture comprising at least lecithin, and a carrier or chitosan, as well as a suitable active component, wherein the composition is prepared in a mixture that is at an alkaline pH (e.g. about pH 9, as an example).
With respect to the chitosan preparation mixture at pH 7 with glycol, the specification states “Similarly, positively charged particles are created with an innately charged chitosan, in which a certain chemical agent (e.g., glycol) carries an innate positive charge at a neutral pH (pH 7). If the glycol is positively-charged at a neutral pH, there is no explanation for how it imparts a positive charge to chitosan.
Paragraph [00111] describes the preparation of the compositions described in Tables 1 to 3. 

    PNG
    media_image1.png
    606
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    137
    632
    media_image2.png
    Greyscale

Paragraph [00113] describes the synthesis of positively charged chitosan particles and negatively charged chitosan particles, however, no details are provided for how those particles are synthesized. 
physical mixture of chitosan and glycol.
It is not clear what structural features are present in chitosan that would impart a positive charge to the molecule at an alkaline pH. 
Aside from chitosan, there are no other exemplary carrier molecules. There is no structural feature for any carrier molecule other than chitosan. 

(4) Method of making the claimed invention: following the method described in the Specification, one would not prepare glycol chitosan as described and known in the prior art. Rather, one would get a physical mixture of glycol and chitosan. 
(5) Level of skill and knowledge in the art: 
The level of skill in the art was high with respect to glycol chitosan having a positive charge at a pH < 7; and chitosan having a positive charge at a low pH (<6.4). 
However, there is no knowledge for physical preparations of chitosan that imparts a positive charge to it as an outer surface of a particulate at a pH 7, or at a pH 9. Thus, the level of skill in the art with respect to the claimed chitosan/carrier as described in the specification is low. 
(6) Predictability of the art:
From the prior art as a whole, a search of the term “glycol” ADJ “chitosan” reveals that “glycol chitosan” is a known chitosan polysaccharide modified at the C6-OH with a glycol moiety. 
See Korupalli et al. (Biomaterials, 2017, vol. 116, pp. 1-9, cited in PTO-892) for teaching polyaniline-conjugated glycol chitosan, wherein the glycol chitosan assemble into particulates that are positively charged at a pH of 6.3, but not at pH 7.4 (see e.g. title, abstract and Fig. 1). 
Small, 2015, vol. 11, no. 37, pp. 4870-4874, cited in PTO-892) for teaching glycol chitosan-coated liposomes that are positively charged at pH < 7.0, but not at pH 7.4 (see Fig. 1). 
See Hung et al. (US Patent No. 6,716,970, cited in PTO-892) for teaching glycol chitosan was the most antimicrobial at pH 6.6 and 7.2, but significantly less antimicrobial at pH 7.8 (Table 3).
See Komazaki et al. (JP H045489B2, original document and machine translation cited in PTO-892) for teaching a method for preparing glycol chitosan, which includes an alkali treatment of the chitosan, and mixing it with ethylene oxide (see p.3, first paragraph of translation).
From the figures of Korupalli et al. and Yan et al., it is understood that glycol chitosan (CAS Number 123938-86-3, a known molecule that is purchased from Sigma Aldrich, cited in PTO-892) is positively charged at pH < 7; and that this is unique to glycol chitosan. Furthermore, it is understood from Komazaki et al. that glycol chitosan is chemically prepared by a chemical reaction under alkaline conditions. 
Without the necessary conditions (as evidenced by Korupalli et al.), mixing chitosan with glycol is not expected to chemically alter chitosan. Mixing chitosan with glycol would only be expected to yield a physical mixture of unmodified chitosan and glycol. It is not expected that chemically unmodified chitosan would have a positive charge at an alkaline pH. 

III.	Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.
	While Applicant has disclosed chitosan is positively charged, and that chemical agents such as glycol impart that positive charge, there is no explanation in the instant specification for how glycol imparts that positive charge. There are no chemical formulas, no chemical structures, and the only described method of preparation appears to only result in a physical mixture of the two components rather than a chemical modification that would yield “glycol chitosan” (such as having the CAS Number 123938-86-3). 
and is bacteriostatic towards Gram negative bacteria. Applicant has not demonstrated any chemical species that is indicative of a positively charged chitosan or positively charged carrier.  
	The scope of positively-charged chitosans and scope of positively charged carriers is much broader than what is disclosed in the instant Specification. In addition, most importantly, Applicant does not appear to have actually provided any chemical species that would have these physical properties, or teach how to prepare such a mixture, with any expectation that it can inhibit gram negative bacteria.
	Whether unmodified chitosan will have a positive charge at pH 7, or alkaline pH is highly unpredictable and dependent on chitosan and any chemical modifications made to the chitosan (since chitosan itself is only positively charged at a pH < 6.5).
See MPEP 2163, II, A, 3(ii), “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”.
The specification does not establish a structure-function relationship between the claimed physical properties at a pH 7 or higher (positively charged chitosan and positively charged carrier), the structure of the chitosan or carrier species and the function of inhibiting gram negative bacteria which 
Accordingly, it is deemed that the Specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Thus, Applicant was not in possession of “a positively-charged chitosan” wherein the particulate comprises a positively-charged chitosan, and wherein the surface positivity from the positively-charged chitosan is on an outer portion of at least a portion of the particulates”, including when the pH is 7 or alkaline such that it has bacteriostatic action against a Gram-negative bacteria. Applicant was not in possession of a particulate that “further comprise a surface positivity with a carrier molecule on the outer portion of at least a portion of the particulates” as recited in instant claim 9.
 	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The recitation “a surface positivity from the positively-charged chitosan” in instant claim 1 renders the claim herein indefinite. Chitosan is a linear polysaccharide that does not contain an outer layer or an inner layer. Thus, it is not clear how chitosan can have positively charged surface. While the claim includes particulates comprising chitosan on the outer portion of the particulates, the claim does not limit positively charged chitosan to only those acting as a coating/outer layer. Therefore the scope of the claims with respect to the structure of the positively-charged chitosan are unclear. This recitation renders dependent claims 2-9 herein indefinite. 

The recitation “less than about 10 wt.%” in instant claim 5 renders the claim herein indefinite.  The recitation “about 10 wt.%” could mean “11 wt.%,” but then “less than” would suggest that it does not include “11 wt.%”. Furthermore, the claim already recites “an amount up to about 10 wt.%”. Thus, the limitation appears to be redundant in scope and the recitation “less than about 10 wt.%” suggests conflicting boundaries.  The Applicant is requested to note that the Federal Circuit in Amgen, Inc. v. Chugai, 927 F.2d at 1200, 1218 (Fed. Cir. 1991), held that a word of degree can be indefinite when it fails to distinguish the invention over the prior art and does not permit one of ordinary skill to know what activity constitutes infringement.  The recitation “at least about 160,000” has been held indefinite.  Id. at 1203. Instant claim 3 is similarly indefinite.
This rejection could be overcome by deleting the recitation “less than about”.

The recitation “wherein the susceptible Gram-negative bacteria includes one or more from the group comprising Enterobacteriaceae spp., …Shigella spp” in instant claim 16 renders the claim herein indefinite. The claim appears to be adopting Markush-type language, which would limit the Gram-
Instant claims 4 and 20 also appear to be drawn towards claims having alternative embodiments, but either do not follow the preferred Markush language or are unclear as to their scope due to the use of the term “comprising”. Instant claim 4 is also unclear in its scope because of the recitation “wherein the naturally occurring phospholipid includes but is not limited to…”. While claim 20 is not indefinite, it could be amended to conform to accepted Markush language (e.g. “is selected from the group consisting of …. and combinations thereof”; or “is selected from the group consisting of one or more of …and sucrose monolaurate”). 

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over James-Meyer et al. (WO 2016/061561, cited in previous Office Action) in view of Hung et al. (US Patent No. 6,716,970, cited in PTO-892), Shapiro et al. (Oral Microbiology and Immunology, 1996, vol. 5, pp. 350-355, cited in previous Office Action), Kabara et al. (Antimicrobial Agents and Chemotherapy, 1972, vol. 2, no. 6, pp. 492-498, cited in previous Office Action) as evidenced by Yan et al. (Small, 2015, vol. 11, no. 37, pp. 4870-4874, cited in PTO-892).
James-Meyer et al. teach a composition having antibacterial activity, the composition comprising a fatty acid ester from at least one of 1-dodecanoic acid ethyl ester and 1-dodecanoic acid methyl ester, in a total amount of up to about 50 wt.% of the composition; an organic compound; and a phospholipid in an amount of between about 0.5 and 20 wt.% of the composition (claim 1). James-Meyer et al. teach the phospholipid is lecithin, which includes phosphatidylcholine (PC), (claims 2 and 3). James-Meyer et al. teach the phospholipid is predominantly lecithin with an additional lipid, in a lesser amount, such as phosphatidylcholine, or cholesterol, and/or bile or bile salts (paragraph [0008]). James-Meyer et al. teach particle-containing composition coated with chitosan (for example, paragraph [0023] and [0071]), wherein the lecithin forms the nanoparticle (paragraph [0043]), and the phospholipid contains the fatty acid active component (paragraph [0044], [0050]). James-Meyer et al. teach the coating composition is present in an amount of 1.5% (paragraph [0060]). James-Meyer et al. teach the composition can include 
James-Meyer et al. teach the composition may be in a dry or powder form (paragraph [0012]). James-Meyer et al. teach an esterified form of the fatty acid is preferred, particularly lauric acid, because more or most of substantially all of said fatty acid remains in the suspension without precipitating out (paragraph [0057]). James-Meyer et al. teach the composition inhibits the growth of at least one of the group comprising Staphylococcus spp., Streptococcus spp., Mycobacterium spp., Clostridium spp. And Candida (claim 20); including C. difficile, S. pyogenes, S. mitis, S. mutans, S. aureus, S. epidemidis, C. albicans, M. bovis (Tables 1-3). James-Meyer et al. teach coating the liposomal and/or micellar compositions improved the biocidal activity of the compositions (paragraph [0072]). James-Meyer et al. teach the phospholipid carrier increased the bactericidal activity of the fatty acid esters (paragraph [0043]). James-Meyer et al. teach fatty acid amides have activity against both Gram positive and Gram-negative bacteria (paragraph [0031]).
While James-Meyer et al. teach 1-dodecanoic acid methyl ester, James-Meyer et al. do not expressly disclose 12-amino-1-dodecanoic acid methyl ester (instant claim 1). 
Hung et al. teach treating E. coli (gram-negative bacteria) with a formulation comprising 0.25% by weight glycol chitosan, at a pH of 6.9. The log reduction of E. coli from glycol chitosan was 4.2 after 14 days, and 4.7 after 28 days (col. 15, Table 2). Hung et al. teach biocidal activity of glycol chitosan towards Pseudomonas aeruginosa (gram-negative bacteria) was tested at pH 6.6, pH 7.2 and pH 7.8 (Example 3). Hung et al. teach the glycol chitosan was the most antimicrobial at pH 6.6, followed by 7.2, but significantly less antimicrobial at pH 7.8 (Table 3). Hung et al. also teach a formulation comprising 0.25% by weight glycol chitosan at pH 6.9 was biocidal against Staphylococcus aureus (gram-positive bacteria) (gram positive bacteria), (Table 1-a). Hung et al. teach the chitosan derivative is soluble in an aqueous acidic solution (e.g. abstract; title).
Shapiro et al. teach dodecanoic acid had activity against P. gingivalis (gram-negative bacteria) (p.354, first paragraph). Shapiro et al. teach gram-negative cells are less sensitize to the effects of fatty acids than gram-positive cells (p.353, right column). Shapiro et al. teach P. gingivalis was found to be the most sensitive to the effects of fatty acids. 
Kabara et al. teach fatty acids are known to have antimicrobial activity. Kabara et al. teach alkyl amines had activity against gram-positive and gram-negative organisms (as opposed to alkyl amides), (abstract). Kabara et al. teach compounds with a chain-length of 11 to 15 are most active (abstract). Kabara et al. teach the most susceptible gram-negative bacteria were also more resistant than the most resistant gram-positive bacteria (p.493, Results, fourth paragraph). Kabara et al. teach the most resistant gram-negative bacteria were Proteus mirabilis and Pseudomonas. Kabara et al. teach the C12 lower chain amide was more active than the longer chain lengths (p.493, Results, fifth paragraph). Kabara et al. teach methylation of the amide nitrogen produced a more active compound (p.493, Results, sixth paragraph). Kabara et al. teach n-dodecylamine was active against six species of gram-negative bacteria (Table 1, Table 2). 
Yan et al. disclose a pH-responsive drug-delivery platform based on glycol chitosan-coated liposomes (title). Yan et al. disclose GC-liposomes show a pH-dependent surface charge, with zeta potential values increasing from -14.3 mV at pH 7.4 to +9.08 mV at pH 6.0 (p.4871, right column, first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dodecanoic acid derivatives with glycol chitosan, with a reasonable expectation that the composition inhibits the growth of at least one susceptible pathogen, including gram-negative bacteria. 
One having ordinary skill in the art would have been motivated to prepare the antimicrobial composition of James-Meyer et al. with glycol chitosan, because the composition of James-Meyer et al. is preferably used at an acidic pH range of 4-6 and Hung et al. teach glycol chitosan is water soluble at an acidic pH, and has antimicrobial activity against both gram positive and gram negative bacteria. Glycol chitosan is additionally advantageous because it exhibited anti-bacterial properties at a pH of 7.2 which is near physiological conditions. Thus, a composition comprising glycol chitosan is desirable because it can be used in milder pH conditions than typically required for chitosan to exert an anti-bacterial effect.  
With respect to the charge of the chitosan, chitosan has a pKa of about 6.5. Therefore, a solution comprising chitosan at a pH < 6.5 is expected to be positively charged. The charge of chitosan is an inherent property of the chitosan itself. While James-Meyer et al. is silent about the charge of the chitosan, the skilled artisan would have expected the chitosan of James-Meyer to be positively charged because the reference expressly teaches the chitosan is in a formulation at a pH of 4 to 6. 
Substituting or including chitosan for glycol chitosan is obvious for the reasons discussed above. As evidenced by Yan et al., glycol chitosan exhibits a positive charge at a pH less than about 7, and Hung et al. found it was anti-bacterial at a pH of 7.2. Thus, a composition comprising chitosan or glycol chitosan, would necessarily comprise a “positively charged chitosan” at the pH levels preferred by James-Meyer et al. A glycol chitosan at a pH of 6.6 or 7.2 would also carry a positive charge as evidenced by Hung et al. and Yan et al. A particle coated with glycol chitosan at the pH levels preferred by James-Meyer et al. would 
With respect to the dodecanoic acid derivatives, one having ordinary skill in the art would have known that these compounds have improved activity in their methyl or ethyl ester forms per the teachings of James-Meyer et al. James-Meyer et al. specifically found the phospholipid carrier increased the bactericidal activity of fatty acids having a carbon length of 12 to 18 (which overlaps with the most active range of compounds identified by Kabara et al.), in particular dodecanoic acid. One having ordinary skill in the art would have been motivated to modify the methyl or ethyl ester of dodecanoic acid, because these were identified as the more active compounds. It was observed that substantially all of the dodecanoic acid ester remains in the suspension without precipitating out, thereby allowing the compound to be more effective against the target microorganism.  The ordinary artisan would have been motivated to prepare the 12-amino-dodecanoic acid derivatives because n-dodecylamine was active against six species of Gram-negative bacteria, fatty acid derivatives with a chain length of 11 to 15 carbon atoms were identified as the most active derivatives and alkyl amines had activity against gram-positive and gram-negative organisms. These derivatives had properties like glycol chitosan in that they were active against both gram-positive and gram-negative bacteria.  
One having ordinary skill in the art would have expected the composition having glycol chitosan to inhibit the growth of at least one Gram-negative bacteria because glycol chitosan was active against E. coli as well as towards other microbes affected by the composition of James-Meyer et al.; Shapiro et al. teach dodecanoic acid is active against P. gingivalis (a Gram-negative bacteria); and Kabara et al. teach n-dodecylamine is active against six species of Gram-negative bacteria. See MPEP 2143.02, “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
Applicant contends the amendment to the claims submitted in the after final reply on 26 October 2020 did not introduce “a new issue” requiring a new search, because the limitations presented in claims 1 and 5 were based on previously presented claim 9. Applicant further notes claim 9 was amended on 26 October 2020 from “one or more of a carrier molecule or chitosan” to “a carrier molecule”, but that this did not change the overall scope of the claims. 
The above arguments are not found persuasive, because claim 9 as amended appears to require a carrier molecule other than chitosan. 

Applicants arguments with respect to the finality of the Office Action mailed 25 August 2020 are not found persuasive, because the scope of the independent claim had been amended from requiring inhibiting growth of one or more Gram-positive bacteria and one or more Gram-negative bacteria, to 

Applicant’s arguments with respect to Hattori are moot because the reference is hereby withdrawn. While Hattori measured the activity of 12-aminododecanoic acid against S. mutans, this is only one Gram negative bacteria. 
As discussed in the obviousness rejection, gram negative bacteria were known to be less sensitive than gram positive bacteria. However, there are many other species of gram negative bacteria, other than the one S. mutans tested by Hattori. Additionally, as explained in the obviousness rejection, fatty acids and derivatives were tested against other species of gram negative bacteria and found to have activity against them.
As stated previously, Shapiro et al. teach dodecanoic acid has activity against the Gram negative bacteria, P. gingivalis. In addition, it was known from Kabara et al. that the amine alkyl, dodecylamine had antimicrobial activity against a variety of both Gram negative and Gram-positive bacteria. Kabara et al. specifically found that alkyl amines with a chain-length of 11 to 15 were the most active. Finally, newly cited Hung et al. teach compositions comprising glycol chitosan are soluble in aqueous acidic pH conditions, with activity against Gram positive bacteria and notably against E. coli, a Gram negative bacteria. Hung et al. expressly attributed the biocidal activity to the glycol chitosan itself. Thus, dodecanoic acid, dodecylamine and glycol chitosan were known to have activity against at least one gram-negative bacteria, as well as gram positive bacteria. Thus, there is a reasonable expectation of success that a composition having 12-aminododecanoic acid or a methyl ester thereof in combination with lecithin and a glycol chitosan would inhibit the growth of at least one Gram-negative bacteria. 

The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623